Citation Nr: 0507360	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-22 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from September to November 
1946 (invalid enlistment as a 14-year old); from November 
1947 to March 1948; from August 1951 to June 1954; and from 
October 1955 to February 1956.  

Service connection has been established for PTSD, rated 
50 percent disabling from September 2001.  The current claim 
was filed in March 2002, and this matter comes before the 
Board of Veterans' Appeals (Board) from a July 2002 rating 
determination by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

The veteran's PTSD has been productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the regulations implementing the VCAA [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated April 26, 2002, and May 19, 
2003.  In the latter letter, the RO specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he though would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have been obtained.  
The appellant has consistently maintained that all of his 
relevant psychiatric treatment was provided by VA.  Neither 
the appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  In May 2004, the representative 
specifically requested that VA outpatient records dating from 
after May 31, 2003, be obtained in support of the present 
claim, and this has been done.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the claim was initially adjudicated by 
the RO in July 2002, long after the enactment of the VCAA in 
November 2000.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and the claims were last adjudicated in June 2004 
after the final VCAA letter was issued in May 2003 and the VA 
outpatient records requested by the representative in May 
2004 had been obtained and reviewed.  There is no indication 
or reason to believe that that the ultimate decision of the 
RO on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

Medical records from St. Francis Hospital dating from 
November 2001 do not reflect any psychiatric complaint or 
treatment.  

The initial VA PTSD evaluation of the appellant in January 
2002, resulted in a diagnosis of PTSD related to the 
appellant's wartime trauma.  The examiner also stated that 
the appellant's many symptoms of major depression could not 
be separated from his PTSD and did not constitute an 
independent major depressive disorder.  The appellant was 68 
years old at this time, and he admitted that he had completed 
only a fourth-grade education, although he had often 
previously reported that he had completed the seventh grade.  
His (second) wife of 41 years had died two years previously, 
and the appellant currently lived alone.  It was noted on 
this examination and elsewhere in the record that the 
appellant had several, quite severe, medical conditions, 
including postoperative cardiovascular disease and multiple 
spinal fusions, which had prevented the appellant from 
working for many years.  This VA examiner felt that the level 
of the appellant's disability due to PTSD alone was in the 
moderate to severe range.  

Also in January 2002, it was reported that the appellant 
could not write.  During the course of this appeal, he has 
often appended his signature to documents written for him by 
others.  

By rating action dated in February 2002, service connection 
was granted for PTSD, rated 50 percent disabling from the 
date of claim in September 2001.  The current claim was 
received in March 2002.  In April 2002, it was reported that 
the appellant had last been employed as a self-employed used 
car salesman in the early 1960's and that he had not worked 
for many years due to serious health problems.  

In May 2002, the appellant's first cousin wrote to describe 
personality changes she noted in the appellant after he 
returned home from the Korean War.  She also attributed at 
least some of his many medical problems to the stress he 
experienced in that war.  

In May 2002, the appellant was accorded another VA mental 
examination.  Cognitive status examination revealed that the 
appellant was oriented to person and place, but he had a 
difficult time reciting correctly the date of the 
examination.  He knew the name of the current U.S. President, 
but could not name the first president, nor could he say 
where the President of the U.S. lived (i.e., in Washington, 
D.C.).  His fund of knowledge was consistent with his limited 
education, and he had a fair awareness of current events.  He 
had a difficult time registering three words; he correctly 
repeated five, but not six, digits; he was unable to perform 
a simple mental calculation or to spell a simple word; and 
his abstraction of a similarity was concrete.  His memory 
performance was consistent with normal, age-related cognitive 
decline, and there was no obvious or significant memory 
deficit.  Judgment was poor.  His educational limitations 
plus his age-related decline added up to an individual who 
was not considered competent to handle his funds.  His 
daughter, who was a Certified Public Accountant, was handling 
his affairs anyway, and he felt that this was a good 
arrangement which he wanted to continue.  The appellant was 
straightforward in admitting to this VA examiner that he 
sought an increased rating for his service-connected 
disability benefits based not on increased mental distress, 
but because of his ongoing heart condition and back injury, 
plus left eye disability, all of which he attributed to 
service.  However, it is noted that service connection for 
these additional disabilities has been denied.  

The appellant was subsequently rated incompetent from July 
2002, and his daughter has been named as his VA fiduciary.  
This arrangement has continued to the present, as much for 
convenience as for necessity.  

In May 2003, the appellant was accorded another VA PTSD 
examination.  He reported having nightmares once or twice per 
week about mortar rounds and fighting, from which he woke up 
sweating.  He had difficulty maintaining sleep and got about 
four to five hours of sleep per night.  He denied having 
flashbacks, but had intrusive thoughts almost daily.  There 
were two specific traumatic events during service which 
continued to bother him and about which he experienced deep 
guilt and remorse.  He claimed to experience emotional 
numbness, and he avoided crowds because of increased anxiety.  
He had an increased startle reaction to noise, especially to 
airplanes.  He woke up four or five times each night and 
checked the doors and windows.  

On mental status examination in May 2003, the appellant was 
alert and completely oriented; insight was adequate; affect 
was flat; and response latencies were normal.  He 
demonstrated adequate attention and was not distractible.  He 
made two mistakes in reciting the months of the year, and he 
was unable to recite them in reverse order.  He did not 
demonstrate perseveration, imitation/utilization behavior, or 
difficulty in achieving or maintaining a task set during this 
examination.  Spontaneous speech was fluent, grammatic, and 
free of paraphrasias.  He required three learning trials to 
learn a list of three words, and he only recalled two of 
these words after three minutes.  His fund of information was 
somewhat below average; responses to similarities were 
abstract; and his current intellectual level was estimated to 
be in the average range.  

During the May 2003 interview, the appellant was logical and 
goal-directed, denying most symptoms of depression except 
occasional periods of crying and guilt feelings.  He was not 
suicidal or homicidal; he denied symptoms of panic disorder 
or obsessive-compulsive disorder; there was no evidence of a 
thought disorder or of delusions, pressured speech, 
grandiosity, restlessness, or odd motor behaviors.  The Axis 
I diagnosis at this time was of PTSD, and the Axis V Global 
Assessment of Functioning (GAF) score was 42 (current).  The 
VA examiner in May 2003 noted that the appellant's current 
level of functioning and symptoms appeared to be consistent 
with that observed on the previous VA examination in May 
2002.  The appellant's current psychiatric presentation 
reportedly resulted in a severe degree of impairment in 
adaptation, interaction, and social functioning; but only a 
moderate degree of impairment in flexibility and efficiency 
in an occupational setting.  His overall level of disability 
due to PTSD was moderate to severe, and the appellant was 
felt to be competent to manage his own funds.  

In June 2003, the appellant's daughter wrote to say that, in 
her opinion, his physical and mental condition was 
deteriorating.  She reported that his behavior was 
inconsistent and erratic and that he was easily confused.  

On an August 2003 examination of the appellant, it was 
reported that he required the regular aid and attendance of 
another individual because of numerous physical limitations.  
The only psychiatric symptom reported on this examination was 
some degree of memory loss.  

VA outpatient treatment records dating from February 2002 to 
February 2004 mostly reflect treatment for the appellant's 
severe medical problems, as well as psychiatric complaints 
similar to those noted on the May 2003 VA examination.  Much 
of his insomnia was attributed to his chronic pain syndrome 
in these records.  GAF scores ranged from 42 to 47 during 
this period.  Possible early dementia was reported in 
addition to PTSD.  In February 2004, it was reported that his 
sleep had improved in quality and quantity, and that he 
experienced fewer nightmares.  His mood was still depressed 
with crying spells, but his anger and irritability secondary 
to pain were better controlled with new medications.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

For a service-connected psychiatric disability, including 
PTSD, a 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

In the present case, the appellant has a very limited 
educational background, and this along with an age-related 
cognitive decline (he is 73 years old) are primarily 
responsible for the current incompetency rating.  The 
service-connected PTSD is manifested by combat-related 
nightmares once or twice per week, difficulty in sleeping 
(although his chronic pain syndrome also contributes to this) 
and frequent intrusive thoughts.  The appellant also claims 
to experience emotional numbness and an increased startle 
reaction to noise.  On the other hand, the appellant is 
usually completely oriented, with adequate insight and 
attention, average intellectual functioning, and with no 
signs of a thought disorder or delusions.  There are also 
occasional periods of crying and guilt feelings reported in 
the relevant medical records.  In general, the service-
connected PTSD results in only a moderate impairment of 
flexibility and efficiency in an occupational setting, as 
reported on the May 2003 VA examination; although a severe 
degree of impairment in adaptation, interaction, and social 
functioning has also been reported.  When evaluating the 
level of disability from a mental disorder, a rating agency 
is directed to consider the extent of social impairment, but 
not to assign an evaluation solely on this basis.  Instead, 
the rating agency should assign an evaluation based upon all 
evidence of record that bears on occupational and social 
impairment.  38 C.F.R. § 4.126.  

In the opinion of the Board, the appellant's current 
psychiatric symptoms are consistent with the present 
50 percent disability rating.  He does not manifest any of 
the more serious symptoms, such as illogical speech, 
obsessional rituals which interfere with routine activities, 
near continuous panic or depression affecting the ability to 
function independently, impaired impulse control, or spatial 
disorientation, associated with the next higher rating of 
70 percent.  .  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


